DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-8, 10-13, 15-18, 20 are allowed for the below reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method sending, by the first device, the first data by using the second time-frequency resource, wherein the first data comprises at least two pieces of subdata, and the at least two pieces of subdata comprise first subdata and second subdata; the first transport block comprises at least a first code block group and a second code block group, the first subdata comprises data obtained after the first code block group is encoded and does not comprise data obtained after the second code block group is encoded, and the second subdata comprises the data obtained after the second code block group is encoded and does not 
In regards to claim 6, the prior art of reference does not disclose singly or in combination to render a method decoding, by the second device, the first data, to obtain a first transport block (TB), wherein the at least two subbands comprise a first subband and a second subband, the first data comprises at least two pieces of subdata, and the at least two pieces of subdata comprise first subdata and second subdata; the first transport block comprises at least a first code block group and a second code block group, the first subdata comprises data obtained after the first code block group is encoded and does not comprise data obtained after the second code block group is encoded, and the second subdata comprises the data obtained after the second code block group is encoded and does not comprise the data obtained after the first code block group is encoded.
In regards to claim 11, the prior art of reference does not disclose singly or in combination to render an apparatus with a sending unit, configured to send the first data by using the second time-frequency resource, wherein the first data comprises at least two pieces of subdata, and the at least two pieces of subdata comprise first subdata and second subdata; 
 In regards to claim 16, the prior art of reference does not disclose singly or in combination to render a decoding unit, configured to decode the first data to obtain a first transport block (TB), wherein the at least two subbands comprise the first subband and the second subband, the first data comprises at least two pieces of subdata, and the at least two pieces of subdata comprise first subdata and second subdata; the first transport block comprises at least a first code block group and a second code block group, the first subdata comprises data obtained after the first code block group is encoded and does not comprise data obtained after the second code block group is encoded, and the second subdata comprises the data obtained after the second code block group is encoded and does not comprise the data obtained after the first code block group is encoded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.